On Motion to Dismiss.
BREAUX, C. J.
[1] There are pleadings and testimony missing from the transcript. On that ground, counsel for the appellee has filed a motion asking that the appeal be dismissed.
The motion was filed over three days after the transcript was filed, and over three days after the first motion was made to fix the case for hearing.
The appeal might be dismissed if the transcript be so entirely defective as to amount *660to an impossibility to decide the issues of the case, but not on appellee’s motion, not timely filed.
The motion to dismiss is overruled.